NO. 12-11-00181-CR
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN RE:                                                            §                      
 
RASHAAN GOLDEN,                                  §                      ORIGINAL
PROCEEDING
 
RELATOR                                                     §                      



MEMORANDUM
OPINION
            Relator
Rashaan Golden complains that he has filed a recusal motion in connection with
a postconviction writ of habeas corpus and that the trial court has failed to
rule on it.  He seeks a writ of mandamus from this court directing the judge
presiding in the trial court to either recuse herself from Relator’s
postconviction habeas proceedings or request the presiding judge of the
administrative region to assign a judge to hear Relator’s recusal motion.  See
generally Tex. Code Crim. Proc. Ann.
art. 11.07 (Vernon Supp. 2010); Tex.
R. Civ. P. 18a.
            Courts
of appeals have no authority to issue writs of mandamus in criminal law matters
pertaining to proceedings under Article 11.07.  Tex. Code Crim. Proc. Ann. art. 11.07, § 5 (Vernon Supp.
2010).  Therefore, complaints regarding the trial court’s failure to address a
recusal motion filed in a postconviction habeas proceeding should be addressed
to the court of criminal appeals.  See Ex parte Sinegar, 324
S.W.3d 578, 580 (Tex. Crim. App. 2010) (citing Ex parte Sinegar,
No. AP-76-340, slip op., 2010 WL 1794960 (Tex. Crim. App. May 5, 2010) (not
designated for publication)) (addressing complaint regarding failure to act on
motion to recuse filed in a postconviction habeas proceeding).  Accordingly, we
dismiss Relator’s petition for writ of mandamus.
                                                                                    Brian
Hoyle
                                                                                         
Justice
 
Opinion delivered July 13, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
(DO NOT PUBLISH)